Citation Nr: 1636631	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to April 1998 and February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

A bilateral knee disability was not incurred in or aggravated by service; arthritis (degenerative changes) is not shown within the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letter dated in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  VA scheduled the Veteran for a hearing on appeal, but she failed to report for the scheduled hearing date and has not requested another hearing in this matter.  It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  In this regard, a VA examination and opinion were obtained that included the information sought by the Board.  The medical opinion was supported by a complete rationale.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

In April 2004, the Veteran was separated from active duty.  VA received in February 2007 an original claim for VA disability compensation due to bilateral knee pain.  The Veteran reported that the condition began in May 2003 and that she was seen at sick call while in Kuwait.  The Veteran reported to VA in April 2010 that she fell on her knees while running in PT (physical training) during active duty in 2004-and that she went to sick call the next morning for treatment.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence is against service connection for bilateral knee disability.  A chronic disability of either the right or left knee is not shown in service; and arthritis is not shown within the initial post separation year.  The Veteran's current knee disorder, first shown many years after service, is not etiologically related to service.

STRs show no documented complaints or abnormal pathology of either knee.  A March 2004 report of medical assessment for separation reflects that the Veteran denied any injury or illness while on active duty for which she did not seek medical care.  Report of post deployment health assessment dated April 2004 reflects by history that the Veteran's health had stayed about the same and she denied swollen, stiff, and painful joints.  The Veteran reported no knee complaints or concerns.

VA treatment note dated in November 2006 reflects that the Veteran presented for complaints of bilateral knee pain and swelling of 1 week duration.  She denied recent injury, but reported a 2 year history dating to active duty when talking a long flight back to the country.  The Veteran further reported a history of 40 pound weight gain in last year.  The assessment was degenerative joint disease; she was advised to exercise and lose weight.  A January 2007 note reflects a history of right knee injury in service with chronic knee pain.  Report of VA examination dated in September 2007 reflects a history of a 2004 injury to both knees when she fell on knees during PT.  The diagnosis was bilateral chondromalacia.  X-rays were negative.  A September 2009 Vocational Rehab Consult report shows a history of right knee injury from a motor vehicle accident and knee pain related to arthritis.

Report of VA examination dated in February 2016 reflects a diagnosis for mild degenerative joint disease of the knees.  The examiner opined that this was less likely than not related to service because, although the Veteran had a history of knee injury and pain, her STRs showed no chronic knee problems and she had other more prominent risk factors for the condition-age and obesity.  The medical examination reflects a thorough review of the medical record and the Veteran's history.

The medical evidence is highly probative and weighs against a finding of service incurrence.

The Board accepts that the Veteran is competent to report her injuries, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to link her currently shown degenerative joint disease of either knee to service, including any injury, as this is not susceptible to lay observation, unlike a broken leg, and first documented more than one year after service separation.

The Board assigns greater probative value to the Veteran's STRs, to include those at separation, which shows that she denied joint symptoms, coupled with the many years intervening service and the first documented findings for abnormal knee pathology.  The Board also assigns greater probative value to the negative VA medical opinion as this was prepared by a medical professional after review of the claims files, obtaining a medical history, and examination of the Veteran.  The VA examiner considered the Veteran's reported history, but cited to the presence of risk factors such as obesity and aging in reaching the negative opinion.  There is no favorable medical opinion in this matter to weigh against the negative medical opinion.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


